Title: From Thomas Jefferson to Albert Gallatin, 9 October 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Oct. 9. 1802.
          
          E. Randolph has offered to mr Short to give him personal security, such as he will be satisfied with, for the whole sum & interest due to mr Short. mr Short will not accept it, viewing the public as his debtor, but is willing to endeavor to obtain the security, on condition it shall not prejudice his right against the public, considering it as so much saved to the public which may otherwise be desperate. Messrs. Pickering & Wolcott agreed to a similar condition on E.R.’s offering a judgment of which he was the holder, in part of paiment; by which about 7000. D. were secured. I wish to avoid all possible agency in this matter, and therefore refer to yourself to decide whether mr Short shall be authorised to accept the security without prejudice to his rights? it will be necessary for me to recieve your answer this afternoon, as the letter must go by the afternoon’s post or he will have left Richmond.
        